Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Detailed Action
This Office Action is in response to the Applicant’s reply received 6/23/20.  Claims  1, 3, 7, 8, 13-18, 39-41, 45-48 and 52  are pending.  No Claims are withdrawn.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claim(s) 1, 7, 8, 13-18, 39, 40, 45, 46, 48 and 52  is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated  by Bhatia et al. (US 2008/0181935).
Bhatia et al. teach a composition made of human placental telopeptide collagen (Fig 1, [0007], [0012]).  This placental composition is made either by a) base and detergent (i.e. surfactant) treatment (Fig 1 left branch, [0007], Example 2) or b) by osmotic shock with a salt (Fig 1 right branch, [0012], Example 1). Neither treatment required contact with a protease (Example 1, Example 2).  
	The placental composition is shaped and seeded with placental stem cells then placed in contact with a wound including surface wounds, specifically leg ulcers ([0018, 0143]) or the interior of the subject as an implant ([0143]).  They also teach that the composition can be formulated into 3D shapes including a plug, tube, or specific contours of a wound then seeded with placental stem cells ([0146 and 0266]). 
Bhatia et al. teach that the placental composition can be seeded with non-stem cells including endothelial cells, epithelial cells, and pancreatic cells ([0187]). The stem cells and non-stem cells can be primary cultures from allogenic or autologous sources ([0250]).  The stem cells can be from primary cultures where the cells adhere to plastic ([0151]). Bhatia et al. disclose their placental stem cells express the following markers([0152], {0168]):
CD10+, CD73+, CD105+, and CD200+, 
CD34-, CD38-,  CD35-, and  CD45-.

	The telopeptide placental collagen composition made in either Example 1 or Example 2 has the following composition([0304]):
74-92% type I collagen;
4-6% type III collagen;
2-15% type IV collagen; and
Less than 0.01% fibronectin, laminin, and glygosoaminoclycans.

Therefore the invention as a whole is anticipated by the reference.

Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 or 103 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Or in the alternative
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claims 1, 7, 8, 13-18, 39-41, 45, 46, 48 and 52  are rejected under pre-AIA  35 U.S.C. 102(b) as anticipated by or, in the alternative, under pre-AIA  35 U.S.C. 103(a) as obvious over Bhatia et al. (US 2008/0181935) in light of Abumaree et al. (Stem Cell Rev and Rep (2013) 9:16–31).

As detailed below Bhatia et al. a composition comprising placental stem cells that appears substantially identical in structure to the claimed composition but does not explicitly state all the markers listed in claims 39-41. Therefore a dual rejection under 102/103 is made since the composition of Bhatia et al either inherently discloses the same cells (M.P.E.P 2112 III and V) or is prima facie obvious  since the compositions are structurally similar and share a similar utility and therefore are expected to have similar properties (MPEP 2144.09).   
	Bhatia et al. teach a composition made of human placental telopeptide collagen (Fig 1, [0007], [0012]).  This placental composition is made either by a) base and detergent (i.e. surfactant) treatment (Fig 1 left branch, [0007], Example 2) or b) by osmotic shock with a salt (Fig 1 right branch, [0012], Example 1). Neither treatment required contact with a protease (Example 1, Example 2).  
	The placental composition is shaped and seeded with placental stem cells to form a tissue construct which is then placed in contact with a wound including surface wounds, specifically leg ulcers ([0018, 0143]) or the interior of the subject as an implant ([0143]).  They also teach that the composition can be formulated into 3D shapes including a plug, tube, or matching the contour of the wound then seeded with placental stem cells ([0146, 0266]). 
Bhatia et al. teach that the placental composition can be seeded with non-stem cells including endothelial cells, epithelial cells, and pancreatic cells ([0187]). The stem cells and non-stem cells can be primary cultures from allogenic or autologous sources([0250]).  The stem cells can be from primary cultures where the cells adhere to plastic ([0151}). Bhatia et al. disclose their placental stem cells express the following markers([0152], {0168]):
CD10+, CD73+, CD105+, CD200+, 
CD34-, CD38-,  CD35-.and  CD45-.

	The telopeptide placental collagen composition made in either Example 1 or Example 2 has the following composition([0304]):
74-92% type I collagen;
4-6% type III collagen;
2-15% type IV collagen; and
Less than 0.01% fibronectin, laminin, and glygosoaminoclycans.

While  Bhatia et al. teach placental cells that are CD45-, they do not mention CD80-, CD86-, and CD 90+.  However this appears an inherent property of placental stem cells in light of Abumaree et al. who teach that they are CD90+, while CD80- and CD86- (Abstract). Therefore that it appears that the placental stem cells of Bhatia et al. would comprise the same markers listed in claims 39-42 or it would be obvious to substitute these cells since they are derived from the same tissue and have the same properties (e.g. stem cells). 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 1, 3, 7, 8, 13-18, 39-41, 45, 46, 47, 48 and 52  are rejected under pre-AIA  35 U.S.C. 102(b) as anticipated by or, in the alternative, under pre-AIA  35 U.S.C. 103(a) as obvious over Bhatia et al. (US 2008/0181935). is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bhatia et al. (US 2008/0181935) in view of Warren et al. (US 2004/0253365) in light of Abumaree et al. (Stem Cell Rev and Rep, 2013).
	The rejection of claims 1, 7, 8, 13-18, 39-41, 45, 46, 48 and 52  over Bhatia et al, was previously described and applies to this rejection as well.  What Bhatia et al. does not teach the placenta collagen composition with the cells is printed on the subject.  However this would be obvious in view of  Warren et al. who teach printing 3D tissue constructs of ECM proteins (e.g. collagen) and cells on the inside or the outside of the body (Warren, [0062-0063]).  Therefore it would be obvious to use the printing method of Warren et al. to deposit the placental collagen composition and cells of Bhatia et al. since they too desire to apply 3D tissue constructs to the outside and inside of the body of a subject. One of ordinary skill in the art would recognize this as applying a known technique to improve the application of the tissue construct of Bhatia et al.  (MPEP 2141 III, B-D)
	Also Warren et al. teach seeding the tissue construct with stem cells ([0554-0564]), endothelial cells ([0537]), skin cells ([0551}), muscle ([0546}) and  pancreatic cells ([0548}) like Bhatia et al. but they also teach heart cells (e.g. ordinary heart cells) [0540], bone (e.g. osteoblasts, osteocytes, osteoclasts) , and bone morrow cells [0532-0533].  Therefore it would be obvious to add these cells to the placental composition of Bhatia et al. since Warren teach that these cells are suitable for the same purpose of seeding on a tissue construct and applying to a subject (MPEP 2141 III, B-D and MPEP 2144.06).
Therefore the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 7, 8, 13-18, 39-41, 45, 46, 48 and 52 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 8877180. Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are drawn to a composition with the same components (compare ‘180 claim 1-3 to current claims 1, 7, 18, and 39-41) that is shaped to fit to a wound or injury (compare ‘180 claim 9 to current claims 7 and 8).

Claims 1, 7, 8, 13-18, 39-41, 45, 46, 48 and 52 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 9770488. Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are drawn to a composition with the same components (compare ‘488 claim 1, 11 and 12 to current claims 1, 7, 18, 48 and 52) that is contacted with a wound or injury (compare ‘488 claim 1, 3, and 4 to current claims 7 and 8).

Claims 1, 7, 8, 13-18, 39-41, 45, 46, 48 and 52 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 9775886. Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are drawn to a composition with the same components (compare ‘886 claim 1, 2, 9, 10,  to current claims 1, 7, 18, 48 and 52) that is contacted with a wound or injury (compare ‘886 claim 12, and 14  to current claims 7 and 8).

Claims 1, 7, 8, 13-18, 39-41, 45, 46, 48 and 52 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 9974840. Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are drawn to a composition with the same components (compare ‘840 claim 1, 4, 9-11,  to current claims 1, 7, 18, 48 and 52) that is contacted to a site outside or inside a subject (compare ‘840 claim 2 and 3  to current claims 7 and 8).

In response to this office action the applicant should specifically point out the support for any amendments made to the disclosure, including the claims (MPEP 714.02 and 2163.06).  

CONTACT INFORMATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANE E UNDERDAHL whose telephone number is (303) 297-4299.  The examiner can normally be reached Monday through Thursday, M-F 8-5 MST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached at (571) 272-3311.The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THANE UNDERDAHL/Primary Examiner, Art Unit 1699